DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 7/11/22, are acknowledged.
	Claims 12 and 35 have been amended.
	Claim 36 has been added.
	Claims 12, 15-22, 29-36 are pending and are under examination.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 12, 15-22, 29-34, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,468,689 (of record) in view of Yang et al. (WO 2004/001007 A2) and U.S. 2006/0088523 (Andya et al., of record).
 The ‘689 patent teaches veltuzumab at a concentration of at least 150 or at least 200 mg/ml in a liquid formulation (see claims 1,8,24 and column 3, 13-14 and 40, in particular). A surfactant such as polysorbate can be added to the formulation at a concentration of 0.1% (see claim 1,7, and column 41).  The formulation can contain mannitol or sorbitol for stabilization (see claim 1 and column 31, in particular).  The formulation can have a pH of 5.2 (see claim 6, i.e. “about” 5.5 +/- 0.2).  The ‘689 patent teaches producing concentrated antibody formulations by ultrafiltration.
The disclosures of the ‘689 patent differs from the claimed invention in that it comprises a citrate buffer, does not teach use of histidine as a buffer.
Yang et al. discloses the use of diafiltration and ultrafiltration with a buffering agent consisting of histidine to obtain an anti CD20 antibody at concentrations greater than 260 mg/ml in liquid formulation (see claims 22-41, pages 4-6,12,10-13,15,21 ). Yang et al. teaches use of histidine in the range of 2 to 48 mM and a pH range of 4.5-7.0 or 5.5-6.0 (see page 10-12). Yang et al. teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers (see page 15, in particular). 
Additionally, Andya et al. teach a method of making a pharmaceutical formulation of an antibody, such as veltuzumab (see [0365]) at a concentration of about up to 250  mg/ml, in a liquid formulation with an amino acid (see pages 5 and 33). The amino acid (such as histidine) can be at a concentration of about 10 to about 40 mM, and have a pH of about 5.5 (i.e. “about” 5.0 +/- 0.3, see page 5 and 32-33). The formulation can comprise a surfactant such as polysorbate 20 (see pages 5 and 33) and a saccharide such sorbitol or mannitol (see [0102], [0375]).   Andya teaches that said formulations are advantageous since they retard degradation of the antibody (see page 5 in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a buffer consisting of histidine, as taught by Yang et al. and Andya, for the citrate buffer in the antibody formulations produced by ultrafiltration in the ‘689 patent. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since they teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers.  Additionally, one of ordinary skill in the art would have been also been motivated to formulate the resulting antibody by dilution and addition of polysorbate 20, and sorbitol/mannitol as taught by Andya, since the reference teaches that formulating with polysorbate and sorbitol results in a formulation that retards degradation of the antibody. Regarding the specific concentrations of histidine, polysorbate and sorbitol/mannitol recited in the present claims, it is noted that they could be obtained with only routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicant’s arguments filed 7/11/22 have been fully considered, but they are not persuasive.
Applicant that Yang does not teach a preference for histidine, and teaches that histidine and acetate buffers provide the same benefits. Applicant argues that Yang teaches using histidine or acetate buffer, each providing superior results for certain parameters, but effectively teaches that the two are interchangeable.  Applicant cites pages 21-22 of Yang, which teaches that it is acetate buffer that provides the best results compared to histidine regarding aggregation, while histidine provided the best results regarding flow time and viscosity.  Applicant argues that the present claims require histidine buffering reagents, which provide unexpected results for stabilization and solubilization of the antibody. 
The fact that Yang teaches more than one buffer is not persuasive of nonobviousness.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Yang teaches that histidine buffer is advantageous since it lowers viscosity and reduces aggregation (i.e. increases stability and solubilization, see page 15).  Thus, obtaining increased stability and solubility with a histidine buffer is not unexpected.  Furthermore, Applicant has merely asserted unexpected results without providing any evidence. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  Furthermore, evidence of unexpected results requires a comparison with the closest prior art.  No such evidence is cited.  Additionally, any evidence of unexpected results must be commensurate in scope with the instant claims, which broadly encompass any concentration of histidine, for example.
Regarding Applicant’s citation of pages 21-22 of Yang, it is noted that Yang specifically teaches that both histidine and acetate were advantageous as compared to citrate buffer in reducing aggregation and decreasing turbidity.  For example, Yang states that the “citrate formulated Mab solution had much higher turbidity than acetate and histidine formulated solutions”.  Thus, the ordinary artisan would be motivated to substitute the citrate buffer of the ’689 patent, with histidine to decrease turbidity, as specifically taught by Yang.
Applicant further argues that Yang specifically disavows any pH trend, since in pages 22-23, the reference teaches no effect of pH on viscosity or turbidity.
Yang teaches on pages 22-23 that histidine at pH of 5.5 or pH 6 is effective and advantageously reduces turbidly and aggregation compared to citrate formulated antibodies.  See for example, Table II, where it is taught that citrate OD580 values were 0.47 or 0.2, at a pH of 5.5 or 6.0, respectively, while a histidine buffer provided a lower OD580 of 0.135 or 0.168 at a pH of 5.5 or 6.0.  Thus, Yang teaches that histidine buffer at pH 5.5 or pH 6.0 both provide less aggregates compared to citrate buffer of the same pH.  Therefore, the ordinary artisan would have a reasonable expectation of success in using histidine buffer at pH 5.5, for example, to obtain the advantages taught by Yang.  This is with the pH range recited in the present claims. 
Applicant further argues that Andaya teaches 120mM saccharide for HER2 antibody, but 240 mM for DR5, thus teaching that the appropriate concentrations need to be optimized and depend on the nature of the antibody in the formulation.  Applicant argues that Andy does not even mention veltuzumab.
At least claim 12 encompass any concentration of sorbitol or mannitol, which is made obvious by the cited references for the reasons set forth above.
Regarding claims 21 and 36, which recites a concentration of 220 mM, references may be relied upon for all that they suggest to the ordinary artisan. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As an initial matter, in contrast to Applicant’s assertion, Andaya does teach that the disclose formulations are suitable for use with veltuzumab (see [0365]). Andaya also teaches the use of a saccharide such as sorbitol or mannitol to reduce aggregate formulation, and that exemplary concentrations can range form about 10 mM to about 1 M, for example from about 60 mM to 250 mM.  Thus, Andaya teaches concentrations overlapping with the 220 mM recited in the present clams, an in fact teaches a preferred embodiment of using 240 mM.  This is very close to the  220 mM recited in the present claims, and given that Andaya teaches that concentrations as low as 10 mM can be effective in reduce aggregation, optimizing the formulations to have a 220 mM concentration to achieve reduced aggregation would be well within the purview of the ordinary artisan.  
Applicant further argues that the claims have been amended to recite “consisting essentially of”  which limits the scope of the claim to those ingredients that do not materially affect the basic and novel characteristics of the claimed invention. 
Applicant has not cited any ingredient of the compositions in the prior art that differ from those recite in the resent claims, or that would materially affect the basic and novel characteristics of the invention.  Furthermore, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." 

Claims 12, 15-22, 29-34, and 36  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (WO 2004/001007 A2) in view of Goldenberg et al. (WO 2010/011697 A1) and U.S. 2006/0088523 (Andya et al., of record).
	Yang et al. disclose use of diafiltration and ultrafiltration with a buffering agent such as histidine to obtain an anti CD20 antibody liquid formulation with a concentration greater than 260 mg/ml (see claims 22-41, pages 4-6,12,13,15,21). Yang et al. teach that the concentrated antibody can be used to prepare pharmaceutical compositions containing antibody used at a variety of dilutions (see pages 17 and 18). Yang et al. teaches on page that:
“Concentrated antibody preparations prepared according to the present invention may be used to prepare pharmaceutical formulations by combining a concentrated antibody preparation consisting essentially of an aqueous solution of antibodies and histidine or acetate buffer at a concentration in the range of from about 2 mM to about 48 mM produced according to the disclosed invention with one or more pharmaceutically acceptable carriers to produce a pharmaceutical composition.”.
  In view of the need for antibodies at a variety of concentrations, a routineer would have diluted said antibody to achieve other desired concentrations (about 160, 190, or 220 mg/ml). Yang et al. teaches use of histidine at ranges of pH and concentrations encompassed by those recited in the present claims (see page 10, 12).
Goldenberg et al. teaches the antibody veltuzumab and its wondrous and amazing properties (see Example 14 and [0049]).  
Additionally, Andya et al. teach a method of making a pharmaceutical formulation of an antibody, such as veltuzumab (see [0365]) at a concentration of up to 250 mg/ml, in a liquid formulation with an amino acid (see [0372] ). The amino acid (such as histidine) can be at a concentration of about 10 to about 40 mM, and have a pH of about 5.5 (i.e. “about” 5.0 +/- 0.3, see page 5 and 32-33). The formulation can comprise a surfactant such as polysorbate 20 (see [0376]) and a saccharide such sorbitol or mannitol (see [0102], [0375]).   Andya teaches that said formulations are advantageous since they retard degradation of the antibody (see page 5 in particular).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have created the claimed invention to create the formulations  of Yang et al., with veltuzumab, because Goldenberg et al. teaches the antibody veltuzumab and its wondrous and amazing properties (see Example 14 and [0049]), and it would be obvious make the formulations of  Yang et al. with veltuzumab as the type of CD20 antibody. One of ordinary skill in the art would have been motivated to do the aforementioned to obtain antibody at different desired concentrations as per Yang et al. without having to perform separate purifications for every desired concentration. In addition, optimization of buffer concentration/pH for purification procedures is routine in the art. One of ordinary skill in the art would have been also been motivated to do the aforementioned to produce veltuzumab for clinical use by adding sorbitol/mannitol and polysorbate 20 to produce the formulation taught by Andya, since the reference teaches that the formulations retard degradation of the antibody. Regarding the specific concentrations of histidine or pH as recited in the present claims, it is noted that they could be obtained with only routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicant’s arguments filed 7/11/22 have been fully considered, but they are not persuasive.
	Applicant argues that Yang teaches that histidine and acetate buffers are interchangeable, with each providing superior results with regard to different parameters, and that the benefits of either or both of these buffers are different from the unexpected benefits taught by the instant application.
This is not persuasive for the same reasons set forth above.
Applicant argues that Yang deals very broadly with antibodies selected from anti-CD80, anti-pg39, and-CD4 anti-CD123, and anti-CD20, and does not focus specifically on anti-CD20 antibody formulations, much less veltuzumab formulations. 
References can be relied upon for all that they suggest to the ordinary artisan, and Yang teaches that the disclosed formulations can be used for anti-CD20 antibodies, and Goldenberg teaches the desirability of veltuzumab as a particular type of CD20 antibody.
Applicant argues that Andya only mentions histidine buffer, preferably histidine-acetate buffer, which is precluded by the present claims, and does not focus on veltuzumab. Applicant argues that the presently claimed formulations consist essentially of the mentioned components and no others, which is not taught by the cited references.
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  Regarding histidine-acetate, it is noted that the references do also teach histidine buffer.  Regardless, histidine acetate is specifically recited in claim 15 as a type of histidine for use in the claimed compositions. 


The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 15-22, and 29-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1, 3-6, 8-9, 12-23 of copending Application No. 14/068,074 (reference application).
The ‘074 application claims a liquid formulation of veltuzumab at a least 140 and 220 mg/ml and comprising a buffer consisting of histidine, polysorbate 20 surfactant at a concentration of 0.1-0.3 mg/ml, 220 mM sorbitol.  The ‘074 application claims histidine at 30 mM and a pH of 5.5 (i.e. about 5.3). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that the rejection be held in abeyance is acknowledged.

The following are new grounds of rejection necessitated by Applicant’s amendment.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over . 9,468,689 (of record), Yang et al. (WO 2004/001007 A2) and U.S. 2006/0088523 (Andya et al., of record) OR over Yang et al. (WO 2004/001007 A2) Goldenberg et al. (WO 2010/011697 A1) and U.S. 2006/0088523 (Andya et al., of record), as applied to claims 12, 15-23, 29-34, 36 above, and further in view of WO 2011/090088, as evidenced by the English translation in national stage entry of the same application (US 2013/0022625).
The combined teachings of the ‘689 patent, Yang, Andya, and Goldenberg are discussed above.  
They do not explicitly teach one ore more amino acids selected from glutamic acid and aspartic acid. 
WO 2011/090088 teaches antibody formulations that achieve significantly higher stabilizing effects, wherein the antibody formulations contain histidine buffer, and further contain a counter ion species selected from aspartic acid or glutamic acid (see page 1 of the translation).  WO 2011/090088 teaches that including another amino acid, such as glutamic acid or aspartic acid in histidine buffers acts as a stabilizer to provide a stable highly concentrated antibody containing liquid formulation (see page 1 of the translation).  WO 2011/090088 teaches using histidine buffer in the concentration of 5 to 50 mM, and that the formulation can further contain sorbitol in amounts form 10 to 300 mM and polysorbates 20 in amounts from 0.0001% to 10% (see pages 6-7 of the translation, in particular).  WO 2011/090088 teaches that the pH range is preferably 5.5 to 6.5 (see page 7 of the translation).  WO 2011/090088  teaches that the formulations are for use in antibody formulations having 150 mg/ml or 250g mg/ml antibody and that the antibodies used in the formulations are not particularly limited, as long as they bind to an antigen of interest (see page 3 of the translation, in particular).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of WO 2011/090088, to the antibody formulations made obvious by the ‘689 patent, Yang, and Andya or by Yang, Andya and Goldenberg.  One of ordinary skill in the art at the time the invention was made would have been motivated further include aspartic acid or glutamic acid, since WO 2011/090088 teaches that doing so further stabilizes histidine containing antibody formulations acts, since it acts as a counter ion species. Furthermore, the ordinary artisan would have a reasonable expectation of success, since WO 2011/090088 teaches that said glutamic acid/aspartic acid suitable for use in formulations comprising 5-50 mM histidine buffers that also contain polysorbate 20 and 10-300mM sorbitol, and that they are particular suited for formulating highly concentrated antibodies of any type. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644